Oetit

3o0er Sk

F I Li i D JUDGE KENDALL

MAGISTRATE JUDGE FUENTES C| me
JUN 17 2020 :

-- UNITED STATES DISTRICT COURT
— THOMAS G. BRUTO RT NORTHERN DISTRICT OF ILLINOIS

CLERK, U.S. DISTRICT COU
DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS
1. Is this an indictment or information arising out of offenses charged in one or more

previously-filed complaints signed by a magistrate judge? Yes (You must answer 1b even if
the answer is No)

la. If the answer is “Yes,” list the case number and title of the earliest filed
complaint: United States v. Pegues, 20 CR 256 Maayshat ign feZ

1b. Should this indictment or information receive a ne se number from the
court? No
2. Is this an indictment or information that supersedes one or more previously-filed

indictments or informations? No

2a. If the answer is “Yes,” list the case number and title of the earliest filed
superseded indictment or information and the name of the assigned judge (Local Rule

40.3(b)(2)):

3. Is this a re-filing of a previously dismissed indictment or information? No

4, Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

5. Is this a transfer of probation supervision from another district to this District? No
6. What level of offense is this indictment or information? Felony

bs Does this indictment or information involve eight or more defendants? No

8. Does this indictment or information include a conspiracy count? No

9. Identify the type of offense that describes the count, other than any conspiracy count,

with the most severe penalty: III
10. List the statute of each of the offenses charged in the indictment or information.

18 U.S.C. § 922(#)(1)

MATTHEW/]. McCROBIE
Assistant Urfited States Attorney
